Citation Nr: 1645546	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain with degenerative joint disease of the lumbar spine (low back disability) rated 20 percent disabling.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Houston, Texas, Regional Office.  

The Board previously remanded this appeal in November 2013, and it has been returned for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider the low back disability appeal in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran's low back disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).  The applicable diagnostic criteria involve examination of range of motion.  

The Board has reviewed the Veteran's most recent VA examination findings, from September 2015, and concludes that these findings do not meet the specifications of Correia.  Specifically, the examination report does not provide a clear indication of the spine range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4) (2015).

During the pendency of the appeal, the Veteran submitted a January 2014 application for TDIU benefits, stating that his low back disability rendered him unemployable and making the TDIU claim part-and-parcel of the low back disability claim.  See Rice v. Shinseki, 22 Vet. App. at 452-53.  The evidence of record establishes that the Veteran has not been employed during the period under review and the March 2010 VA examiner reports that the Veteran's ability to perform the tasks associated with his chosen profession are severely impaired because of the manifestations of his service-connected low back disability.  Additionally, the Veteran provides a competent account as to the impact his service-connected low back disability has on his occupational functioning.  The March 2010 VA examination report also reflects the examiner's statement that the Veteran's low back disability renders him unemployable.  The February 2009 statement of the Veteran's private treating physician also indicates that steroid injections and surgical intervention were not effective in managing the pain associated with the low back disability.  At this juncture, the Veteran does not meet the schedular criteria for TIDU consideration and consideration of the assignment of a TDIU rating on an extraschedular basis.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even where the percentage requirements are not met a TDIU may be awarded on an extraschedular basis in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability and the Veteran's TDIU claim should be referred for extraschedular consideration on remand.  38 C.F.R. § 4.16.  In this case,  

The record suggests the Veteran receives regular VA back treatment, but records dated since September 2015 have not been associated with the claims folder.  Additionally, while not definitive, the September 2009 Statement of the Case also suggests he receives private low back treatment, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records generated since August 2015.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private low back treatment, hospitalization or evaluation, since August 2015.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA low back treatment or hospitalization records, dated from September 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  After obtaining all additional treatment records, schedule the Veteran for a VA examination reassessing the severity of his service-connected low back disability.

All indicated tests should be performed and all findings reported in detail.  The examiner should provide complete range-of-motion findings for the lumbar spine, reported in degrees.  The examiner should measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether the low back disability is manifested by weakened movement, premature or excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss.

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of neurological impairment associated with the low back disability, including lower extremity radiculopathy.  Also specify the severity of this associated impairment in terms of whether mild, moderate, moderately severe or severe.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome (IVDS) and should describe the frequency and duration of any periods during which IVDS has required bed rest prescribed by a physician and treatment by a physician.

3.  After completing the above development, refer the Veteran's TDIU claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular basis.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record, including the extraschedular TDIU claim.  If either claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




